DETAILED ACTION

Allowable Subject Matter
Claim(s) 1 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Shimada (US 2015/0163498) in view of Kondo (US 2013/0266233), teaches a system comprising: a first processing core configured to: determine a first preliminary Quantization Parameter (QP) for a first row of Coding Tree Units (CTUs) in a frame of a video, prior to encoding any CTUs in the first row of CTUs; and encode the first row of CTUs in the frame of the video, to produce first encoded CTUs, wherein a CTU in the given first row of CTUs is encoded with a QP equal to the first preliminary QP; and a second processing core coupled to the first processing core, second processing core configured.  However, the closest prior art does not teach determine a second estimated QP for a second row of CTUs of the frame of the video, prior to encoding any CTUs in the second row of CTUs; set a running QP to the first estimated QP for the first row of CTUs, prior to the first processing core encoding a last CTU in the first row of CTUs; and encode the second row of CTUs using the running QP, to produce second encoded CTUs, the running QP being inherited by skip-blocks in the first row of CTUs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487